UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-133624 INTEGRATED MANAGEMENT INFORMATION, INC. (Name of Small Business Issuer in its charter) Colorado 43-1802805 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 221 Wilcox, Suite A Castle Rock, CO 80104 (Address of principal executive offices, including zip code) Issuer's telephone number, including area code: (303) 895-3002 Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer: ¨ Accelerated filer: ¨ Non-accelerated filer: ¨ Smaller reporting company: x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox The number of shares of the registrant’s common stock, $.001 par value per share, outstanding as of July 24, 2012 was 20,968,599. Integrated Management Information, Inc. Table of Contents June 30, 2012 Part 1 - Financial Information Item 1. Financial Statements: Page: Condensed Consolidated Balance Sheets June 30, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations (unaudited) for the quarter ended June 30, 2012 and 2011 4 Condensed Consolidated Statements of Operations (unaudited) for the year to date period ended June 30, 2012 and 2011 5 Condensed Consolidated Statements of Comprehensive Income (unaudited) for the quarter and year to date period ended June 30, 2012 and 2011 6 Condensed Consolidated Statements of Cash Flows (unaudited) for the year to date period ended June 30, 2012 and 2011 7 Condensed Consolidated Statement of Stockholders' Equity (unaudited) for the year to date period ended June 30, 2012 8 Notes to Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4. Controls and Procedures 27 Part II - Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 6. Exhibits 28 2 Integrated Management Information, Inc. Condensed Consolidated Balance Sheets June 30 December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Investment in marketable securities Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment, net Intangible assets, net Long-term deferred tax assets - Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Customer deposits - Deferred revenue - Short-term debt and current portion of notes payable Current portion of capital lease obligations - Total current liabilities Capital lease obligations, net of current portion - Notes payable and other long-term debt Notes payable, related party Other long-term liabilities - Total liabilities Commitments and contingencies Equity: Preferred stock, $0.001 par value; 5,000,000 shares authorized; none issued or outstanding - - Common stock, $0.001 par value; 95,000,000 shares authorized; 21,421,846 (2012) and 21,049,006 (2011) shares issued, and 20,918,599 (2012) and 20,550,759 (2011) shares outstanding Additional paid-in-capital Treasury stock of 503,247 (2012) and 498,247 (2011) shares ) ) Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total Integrated Management Information, Inc. equity Non-controlling interest - Total equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 Integrated Management Information, Inc. Condensed Consolidated Statements of Operations (Unaudited) Quarter ended June 30, June 30, Revenues: Service revenues $ $ Product sales Other revenue Total revenues Costs of revenues: Labor and other costs of services Costs of products Total costs of revenues Gross profit Selling, general and administrative expenses Income from operations Other expense (income): Interest expense Gain on sale of marketable securities ) - Other income, net ) ) Income before income taxes Income tax benefit ) - Net income Net loss attributable to non-controlling interest - Net income attributable to Integrated Management Information, Inc. $ $ Net income per share: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. 4 Integrated Management Information, Inc
